ATTORNEY GRIEVANCE COMMISSI`ON * lN THE COURT OF APPEALS
OF MARYLAND * OF MARYLAND

k
Petiti0ner, * Misc. D0cket AG N0. 95

* September Term, 2013
v. *

* IN THE CIRCUIT COURT FOR
LEONARD J. SPERLING * BALTIMORE COUNTY

k
Respondent. * Case N0. 03-€-14-002676 AG

k

ORDER

Upon consideration of the Joint Petition of the Petitioner Attorney Grievance Commission
of Maryland and Respondent Leonard J. Sperling to disbar Respondent, by consent, in which Bar
Counsel and Respondent agreed that Respondent violated Rules l.l, I.Z(a), l.3, l.4(a) and (b),
l.7(a), l.l$(a), (b) and (c), l.l6(d), 3.4(c), 8.1(b), and 8.4(a), (b), (c) and (d) of the Maryland

Lawyers’ Rules of Professional Conduct, Maryland Rules 16-606.1, 16-607, and 16-609 and

1 Maryland_B_u§ines§ Qccupat_ions a_rid_Professions Code § 1()-30_6,,, it_ is this 26th , _ _ day`_

of August, 2014, hereby

ORDERED, by the Court of Appeals of Maryland that Respondent Leonard J. Sperling
be and hereby is disbarred by consent from the practice of law in the State of Maryland, and it is
further

ORDERED, that the Clerk of this Court shall immediately remove the name of Leonard
J. Sperling from the register of attorneys in the Court and certify that fact to the Client Protection
Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-

773(<1).

/s/ Glenn T. Harre1l, Jr.
Senior Judge